DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 12/28/2020 is/are being considered by the examiner.
Claims 1-4, 6, 8, 10, 12-16, 19, 21, 23-24, 26-35 are pending:
Claims 5, 7, 9, 11, 17, 18, 20, 22, 25 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to new matter objection of the amendment dated 01/17/2020 have been fully considered and are persuasive.  The new matter objection of the amendment dated 01/17/2020 of record has been withdrawn. 

Applicant asserts that the prior withdrawn objections to the specification are moot due to overcoming the new matter objection, and the office agrees.

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 and 103 art rejection by Correia (US 6,164,914) have been fully considered. 
Applicant asserts, page 9-11, that cap floor 40 defines the transition point between the airfoil portion of the blade and the tip rail, as opposed to baffle 40. Due to the degree of clarity that 
The office is persuaded.
Applicant asserts, page 11-13, the dependent claims and the 103 art rejection should be withdrawn based the assertions above in the context of the independent claims.
The office is persuaded.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate the limitations of claim 1, and in particular “at least one cooling cavity provided at least partially within the tip rail between the exterior surface and the interior surface and fluidly coupled to the at least one cooling passage; and a cooling trench extending in the chord-wise direction in one of the exterior surface or the interior surface of the tip rail” in combination with the remaining limitations of the claim.
Claim 14
The prior art of record fails to anticipate the limitations of claim 14, and in particular “at least one tip cooling cavity provided at least partially within the tip rail between the exterior surface and the interior surface; and a cooling trench extending in the chord-wise direction in the exterior surface of the tip rail,” in combination with the remaining limitations of the claim.
Claim 24
The prior art of record fails to anticipate the limitations of claim 24, and in particular “the method comprising emitting cooling air from a cooling passage at least partially within the tip rail into a trench extending in a chord-wise direction along the tip rail, the trench being at least partially defined by cooling holes within the tip rail having abutting outlets.” in combination with the remaining limitations of the claim.
Claims 2-4, 6, 8, 10, 12-13, 15-16, 19, 21, 23, 26-35
The dependent claims are allowable based on dependency from an independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745